DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-11, 13 and 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 11-13, 15-16 and 19 of U.S. Patent No. 10951388 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claim 1 of the present application is anticipated by claim 1 of the US Patent.
Claim 3 of the present application is anticipated by claim 2 of the US Patent.
Claim 6 of the present application is anticipated by claim 4 of the US Patent.
Claim 7 of the present application is anticipated by claim 3 of the US Patent.
Claim 8 of the present application is anticipated by claim 5 of the US Patent.
Claim 9 of the present application is anticipated by claim 7 of the US Patent.
Claim 10 of the present application is anticipated by claim 8 of the US Patent.
Claim 11 of the present application is anticipated by claim 11 of the US Patent.
Claim 13 of the present application is anticipated by claim 12 of the US Patent.
Claim 16 of the present application is anticipated by claim 15 of the US Patent.
Claim 17 of the present application is anticipated by claim 13 of the US Patent.
Claim 18 of the present application is anticipated by claim 16 of the US Patent.
Claim 19 of the present application is anticipated by claim 19 of the US Patent.
Allowable Subject Matter
Claims 2, 4-5, 12, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claim, the cited prior art in addition to the other limitations of the claims, fails to teach, receiving an uplink scheduling grant before the processor decreases the TDD uplink duty cycle of the device or decreases the time-average transmission power of the device when the network-permitted TDD uplink duty cycle is determined to be greater than the maximum allowable TDD uplink duty cycle.
Relevant Prior Art
Prior art Lucas et al. (US Publication 2009/0279457 A1) teaches, minimizes uplink interference by monitoring TDD downlinks so as to allow a BS to synchronize itself to uncoordinated infrastructure in the locality, in order to reduce the overall level of interference for a TDD system by having the BS to assess the time profile of the interference power on the channel(s), and align its transmit duty cycle with the interference (see paragraph 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466